Citation Nr: 1109001	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-33 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) which, in pertinent part, denied service connection for an enlarged prostate.

The Veteran was scheduled for a December 2007 Travel Board hearing. The Veteran did not attend the scheduled hearing; therefore, his hearing request is deemed withdrawn.

The Board remanded the case for further development in November 2009.  Development has been completed and the case is once again before the Board for review.


FINDING OF FACT

A prostate disorder, currently diagnosed as benign prostatic hyperplasia, is not shown to be etiologically related to active service.  


CONCLUSION OF LAW

A currently diagnosed prostate disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an August 2005 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date in a September 2006 statement of the case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing corrective notice in September 2006.  The RO readjudicated the case in October 2006 and December 2010 supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in June 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; contains a clear opinion with respect to the etiology of the Veteran's claimed disability; and contains a statement of reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show that the Veteran was seen in July 1967 for urethral discharge.  It was noted that his last reported sexual contact was in Bangkok approximately one week prior.  The Veteran was referred for a urinalysis.  Laboratory studies were completed, and the Veteran was diagnosed as acute, non-specific urethritis (venereal).  He was treated with antibiotics.  The Veteran returned for two urinalysis follow-ups.  In a February 1968 clinical treatment report, the Veteran noted having a milky liquid upon urination for the past two weeks with no burning.  His last sexual contact was noted to have occurred the prior month.  The Veteran was referred for evaluation, however, there was no follow-up treatment reports associated with service treatment records.   

The Veteran reported in an October 2006 statement that he first experienced an enlarged prostate while he was serving in the Republic of Vietnam.  He reported that he experienced a discharge from his penis.  He reported that he was seen in sick bay and was told that he had an enlarged prostate.  He reported that he believed that he was given medication for it.  He reported that he continued to experience this same problem from time to time after his separation from service.  He reported that he had received medical records from Dr. A.M., his family physician, who diagnosed him with prostatitis.  The Veteran was then referred to an urologist, Dr. D.B. and was treated with antibiotics and was catheterized. 

Private treatment records from Dr. D.B. dated in June 1977 reflects a diagnosis of prostatitis.  Dr. D.B. indicated in 1977 that the Veteran's history went back about ten years, noting the Veteran's urethritis in service.  He stated that unfortunately, the Veteran was treated by a corpsman rather than a physician.  He suspected that the Veteran might have had some form of gonorrhea.  The Veteran reported episodes of urethral discharge and occasional burning on urination since that time, and the examiner thought it may very well be that the Veteran had had a low grade prostatitis for a long time.

Private treatment records dated in February 2001 note a history of prostatitis in the past and some early prostatism.  On examination, the prostate gland was noted to be at least 1+ or a little more enlarged.  The Veteran's diagnosis at that time included benign prostatic hyperplasia, chronic prostatitis, and diabetes.  A June 2005 treatment report reflects a diagnosis of benign prostatic hyperplasia.

A June 2010 VA examination included a review of the claims file.  The Veteran remembered being treated, less than a year after his 1969 separation from service, with benign prostatic hyperplasia.  The VA examiner stated that no record of treatment for benign prostatic hyperplasia was found in the claims file and none dated in the year 1977 which the Board notes corresponds to the date of the letter from Dr. D.B.  In July 1967, the Veteran reported urethral discharge and a urinalysis was remarkable only for "20-25" white blood cells.  A note under that note, indicated that the urinalysis results were given incorrectly.  After a repeat urinalysis, which showed "many gram negative diplocci," the notation "local contact June 30 Bangkok," and a prescription of penicillin and tetracycline indicate that the Veteran was treated for a urethritis caused by neisseria gonorrhea; however, there was no mention of prostatitis per se.  The VA examiner stated that the Veteran was presently treated with .8 milligrams Flomax.  No renal dysfunction was involved.  The Veteran had no incontinence.  Benign prostatic hyperplasia had been diagnosed.  No malignancy was present.  The VA examiner noted that the Veteran had erectile dysfunction, but this was not related to service or to service-connected conditions.  Except for benign prostatic hyperplasia, no genitourinary disease was diagnosed.  

The VA examiner found that the Veteran had a current diagnosis of benign prostatic hyperplasia.  She stated that her review of the Veteran's service treatment records revealed no documentation of a diagnosis of prostatitis while in service, only documentation indicative of a gonococcal urethritis.  She stated, had the urethritis spread to the prostate, the resulting prostatitis would have been effectively treated by antibiotics.  There was no evidence that the urethritis persisted.  The VA examiner stated that gonococcal urethritis was a common condition among soldiers and Marines who served in southeast Asia and its course was typically limited effectively by antibiotics such as the ones prescribed for the Veteran.  The VA examiner stated that there was nothing in the medical literature that she was aware of to suggest any connection between genitourinary infections in youth and the even more common condition of prostatic enlargement that occurs in older men.  Although both conditions are common and both affect the prostate, there is no causal link between the two.  

The medical evidence of record shows that the Veteran was diagnosed with urethritis in service caused by a gonorrhea infection.  The record also indicates that the Veteran had recurrent prostate infections subsequent to service through 2001.  However, the Veteran's currently diagnosed benign prostatic hyperplasia is not shown to be etiologically related to his in-service infection or to prostatitis diagnosed after his separation from service.

Although Dr. D.B. stated in a June 1977 evaluation, that the Veteran may have had low grade prostatitis since service; his conclusions appear to be based on a history as provided by the Veteran, and are not fully supported by findings in the service treatment records.  The Board notes that medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In that regard, Dr. D.B. indicated in his letter that the Veteran was treated in service for urethritis by a corpsman rather than a physician, and suspected that the Veteran may have had some form of gonorrhea in service.  A review of service treatment records, however, shows that the Veteran did have gonorrhea in service, confirmed by laboratory testing, and that he was prescribed antibiotics for treatment of his gonococcal urethritis after having undergone a urinalysis.  Therefore, it does appear that the Veteran did receive medical treatment for his gonococcal urethritis in service.  It is unclear from the record whether the Veteran had a recurrent infection in February 1968, or if he had any follow-up treatment for his complaints at that time.  

Even assuming that the Veteran had a low grade prostatitis since service, as suggested by the 1977 treatment report, the Board finds that the Veteran does not have a current diagnosis of prostatitis.  The Veteran's last diagnosis of prostatitis was in 2001, prior to the appeal period.  A June 2010 VA examination shows that except for benign prostatic hyperplasia, no other genitourinary disease had been diagnosed.  Further, the Veteran is not shown to have evidence of benign prostatic hyperplasia in service, or at the time of his June 1977 evaluation for prostatitis.  Although a June 2010 VA examiner did not clearly discuss the Veteran's complaints noting a milky liquid upon urination shown in February 1968 service treatment records, no follow-up or diagnosis related to such complaints were included in the service treatment records.  The June 2010 VA examiner did indicate that there was no record of treatment for benign prostatic hyperplasia in the Veteran's service records, and no record of treatment for benign prostatic hyperplasia shown in the Veteran's treatment records dated in the year 1977.  This conclusion is supported by the record.  The earliest diagnosis of benign prostatic hyperplasia shown by the record was in 2001.  The Veteran's private treatment records indicating a diagnosis of prostatitis in 1977 and indicating possible low grade prostatitis prior to that time were clearly considered by the VA examiner in rendering her opinion.  The VA examiner found, nonetheless, that there was nothing in the medical literature that she was aware of to suggest any connection between genitourinary infections in youth and the more common condition of prostatic enlargement that occurs in older men.  

The Board finds that the June 2010 VA opinion provides competent and credible medical evidence which shows that the Veteran's currently diagnosed benign prostatic hyperplasia is not etiologically related to service.  According to the United States Court of Appeals for Veterans Claims, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the June 2010 VA opinion provides the most probative evidence of record with respect to the Veteran's current diagnosis and the etiology of that diagnosis.  Based on a review of the Veteran's service records, to include a review of private treatment records dated in 1977, and with consideration of the Veteran's lay statements, the VA examiner found that there was nothing in the medical literature to suggest that that there was a causal link between genitourinary infections and the Veteran's prostatic enlargement, which was noted to be common in older men.  She provided sound reasoning for this conclusion.  Even if the Board were to concede that the Veteran's urethritis in service had persisted, or led to later diagnosed prostatitis, there is no causal link established between these genitourinary infections and the Veteran's current diagnosis of benign prostatic hyperplasia.  The Board finds that the VA examiner's June 2010 opinion is probative in this regard.  In the present case, there is simply no competent, credible medical evidence which shows that the currently diagnosed benign prostatic hyperplasia is related to service, or to prostatitis shown shortly after service.  

The Veteran has provided lay statements in which he asserts that he was told that he had an enlarged prostate in service.  He also asserted that he was evaluated for an enlarged prostate within one year of his separation from service.  The Veteran, in reference to Dr. D.B.'s letter asserted that this "condition" went back to when he was in Vietnam, and verified that the "condition" existed a long time.  The Veteran went on to say that his "enlarged prostate" continued to recur throughout the years.  

With regard to lay evidence, the Board must initially evaluate if the evidence is competent.  If so, credibility must be assessed.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, other lay persons are only competent to report what they have observed.   

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran is competent to report a contemporaneous medical diagnosis.  As such, he is competent to report that he was told that he had an enlarged prostate in service, that he was evaluated for an enlarged prostate within one year of service, or that he continued to receive treatment for an enlarged prostate.  The Board finds, however, that these statements are not credible as they are not supported by objective medical evidence of record.  The Veteran has reported that he was diagnosed with an enlarged prostate in service, and that he believed that he was given medication for this condition.  Service treatment records, however, do not reflect a diagnosis of an enlarged prostate or benign prostatic hyperplasia at any time in service.  The treatment which the Veteran referenced was for gonococcal urethritis.  This diagnosis was confirmed by an urinalysis completed in service, and was described by a June 2010 VA examiner in reviewing the Veteran's record.  Service treatment records made no mention of an enlarged prostate.  

The Veteran indicated that he was later evaluated for the same condition, presumably referring to an enlarged prostate, by Dr. D.B. and he indicated that Dr. D.B. had related this condition to service.  A review of a June 1977 evaluation by Dr. D.B. shows that the Veteran was evaluated for and was diagnosed with prostatitis.  Although Dr. D.B. indicated that the Veteran's prostatitis may have started in service, prostatitis should be distinguished from the Veteran's current diagnosis of benign prostatic hyperplasia.  The Veteran does not have a current diagnosis of prostatitis and benign prostatic hyperplasia is not shown to be related to previously diagnosed prostatitis.  Although the Veteran reported that his enlarged prostate continued to recur throughout the years, the earliest objective medical evidence of an enlarged prostate shown by the record was a February 2001 diagnosis.  The Board notes the Veteran's apparent medically incorrect connection between his prior diagnosis of gonococcal urethritis and prostatitis, and his currently diagnosed benign prostatic hyperplasia.  However, the Board finds that there is no competent and credible evidence showing that he was diagnosed with benign prostatic hyperplasia in service or shortly thereafter, that he had benign prostatic hyperplasia treated in or around 1977, or that any disease incurred in service is etiologically related to any current prostate disability.  The Veteran's statements are not supported by objective medical evidence of record.  The Board finds that the absence of a diagnosis relating to benign prostatic hyperplasia shown during the Veteran's genitourinary evaluations in service and in 1977 is probative in this case and weighs against the Veteran's claim.  

Service treatment records show that the Veteran was treated for urethritis, secondary to a gonorrhea infection in service.  The Veteran had complaints related to a recurrent prostate condition after service, he was shown to have a diagnosis of prostatitis in 1977, and he had a diagnosis of chronic prostatitis in 2001.  Although the Board concedes that the Veteran has had a long history of prostate infections, the Veteran's current disability, diagnosed as benign prostatic hyperplasia, was not shown in service, and is not shown by competent medical evidence to be related to his prior genitourinary infections.  Instead, the most probative evidence of record is the medical evidence that shows that the Veteran's benign prostatic hyperplasia is age-related.  Medical evidence shows that except for benign prostatic hyperplasia, the Veteran has no other currently diagnosed genitourinary diseases.  In light of the foregoing, the Board finds that service connection for a prostate disorder, currently diagnosed as benign prostatic hyperplasia, is not warranted. 

C.  Conclusion

A prostate disorder, diagnosed as benign prostatic hyperplasia, is not shown by competent and credible evidence to have been incurred or aggravated in service; no nexus has been established by competent medical evidence between the Veteran's current disability and his military service.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has a prostate disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for a prostate disorder is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


